Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CIVIL NO. ________________________

CHRISTOPHER SZAFRAN, JOSEPH BOYLE,
SERVANDO VILLAVICENCIO and KASHAYLA UNIS,
Individually and On Behalf of All Others Similarly Situated,

Plaintiffs,

V.

GOVERNMENT EMPLOYEES
INSURANCE COMPANY INC.
d/b/a GEICO,

Defendant.

JURY TRIAL DEMANDED



PLAINTIFFS’ COLLECTIVE AND CLASS ACTION COMPLAINT & JURY DEMAND



       Plaintiffs Christopher Szafran, Joseph Boyle, Servando Villavicencio, and Kashayla Unis

(“Plaintiffs”) bring this lawsuit on behalf of themselves and other similarly situated individuals

against Defendant Government Employees Insurance Company Inc. d/b/a GEICO (“GEICO” or

“Defendant”) seeking to recover for Defendant’s violations of the Fair Labor Standards Act of

1938, 29 U.S.C. §§ 201 et seq. (“FLSA”) and applicable Colorado law provisions.

                                      INTRODUCTION

       1.      Plaintiffs bring this lawsuit as a collective action pursuant to the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”), individually and on behalf

of all other persons similarly situated who suffered damages as a result of Defendant’s violations

of the FLSA (hereinafter “putative Collective Members”).




                                               -1-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 2 of 30




       2.       Plaintiffs also bring this lawsuit as a class action pursuant to the Colorado Wage

Claim Act, C.R.S.A. § 8-4-101, et seq. and Colorado Overtime and Minimum Pay Standards

Orders, on behalf of themselves and all other persons similarly situated who suffered damages as

a result of Defendant’s violations of Colorado law (hereinafter “putative Class Members”).

       3.       Plaintiffs are former non-exempt, hourly employees who worked as Auto Claim

and/or Damage Adjusters for GEICO in Colorado. In that role, Plaintiffs investigated insurance

claims to ascertain the extent of any liability on behalf of Defendant, which furnishes car insurance.

       4.       Plaintiffs seek to represent other current and former non-exempt, hourly employees

of Defendant who work or worked as Auto Claim and/or Damage Adjusters, including comparable

roles with different titles (collectively “Adjusters”), in Colorado.

       5.       As more fully described below, during the relevant time periods, Defendant has

engaged in unlawful patterns and practices of failing to meet the requirements of the FLSA and

Colorado law.

       6.       Plaintiffs and putative Collective and Class Members perform off-the-clock work

for which they are not adequately compensated. Specifically, Plaintiffs and putative Collective

Members must complete a certain number of claims or inspections per day (their “required quota”),

and pressure from GEICO to meet these quotas within allotted paid hours per day often causes

Plaintiffs and putative Collective and Class Members to start working while off-the-clock before
they are scheduled to begin the workday and after they are scheduled to end their shift, and during

unpaid meal breaks. Failure to meet the quota within the allotted hours in a day results in negative

implications for the performance metrics of Plaintiffs and putative Collective Members, including

compensation ramifications and/or disciplinary action. Plaintiffs and putative Collective Members

are also required to work off-the-clock to attend meetings outside of their scheduled shifts and

without pay.

       7.       Because of these issues, Defendant does not pay Plaintiffs and putative Collective

and Class Members for all hours worked, including minimum wage and overtime. The hours that




                                                 -2-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 3 of 30




Defendant requires Plaintiffs and putative Collective Members to work without compensation

deprives them of substantial amounts of pay to which they are entitled under the FLSA.

        8.    To the extent that Plaintiffs and putative Collective and Class Members regularly

work in excess of forty hours per week, this off-the-clock work should be compensated at overtime

rates. However, Defendant fails to pay Plaintiffs and the putative Collective and Class Members

for any of this work performed, including the required overtime premiums, in violation of the

FLSA.

        9.    Defendant’s conduct violated and continues to violate Colorado state law because

Colorado Wage Claim Act, C.R.S.A. § 8-4-101, et seq. and Colorado Overtime and Minimum Pay

Standards Orders (COMPS Orders) require at least minimum wage for all hours worked.

Moreover, for hourly employees like Plaintiffs and the putative Class Members, hours worked in

excess of forty per week must be paid at a rate of one and one-half times the hourly rate.

Defendant’s conduct further violated and continues to violate Colorado’s requirement that all

wages be paid upon separation of employment.

        10.   In addition, Defendant routinely refuses to authorize, permit, and/or make available

full, timely, uninterrupted thirty-minute meal periods as required by Colorado law. Instead,

Plaintiffs and putative Collective and Class Members regularly work past the fifth hour of work

without the opportunity to take a meal break. Even when they do receive some form of timely meal
break, it is often interrupted as Plaintiffs and putative Collective and Class Members are

encouraged and often required to perform work during their break, and thus that working time is

uncompensated.

        11.   Defendant likewise routinely refuses to authorize or permit Plaintiffs and putative

Collective and Class Members to take ten-minute rest periods as required by Colorado law.

        12.   As a result of the above violations, Defendant fails to provide Plaintiffs and putative

Collective and Class Members with accurate, itemized wage statements.

        13.   Plaintiffs seek full compensation and relief on behalf of themselves and putative
Collective and Class Members for all unpaid wages, unpaid overtime, noncompliant meal and rest


                                                -3-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 4 of 30




periods, waiting time penalties, and premium pay. Plaintiffs also seek declaratory and injunctive

relief, including restitution. Finally, Plaintiffs seek reasonable attorneys’ fees and costs under the

FLSA and Colorado law.

                                             PARTIES

       14.     Plaintiff Christopher Szafran worked for Defendant as a non-exempt, hourly paid

Adjuster in the Denver area from July 2018 to June 2019.

       15.     Plaintiff Servando Villavicencio worked for Defendant as a non-exempt, hourly

paid Adjuster in Colorado Springs from July 2017 to July 2018.

       16.     Plaintiff Joseph Boyle worked for Defendant as a non-exempt, hourly paid Adjuster

in Englewood from September 2017 to December 2018.

       17.     Plaintiff Kashayla Unis worked for Defendant as a non-exempt, hourly paid

Adjuster in the Denver area from November 2017 to September 2018.

       18.     Plaintiffs’ duties as Adjusters included inspecting vehicles for collision and

comprehensive damages; customer service via the phone or in-person engagement; submitting

claims on behalf of individuals for vehicle repairs; submitting online forms in real time; and issuing

checks on behalf of GEICO for insurance payouts.

       19.     Pursuant to Defendant’s policy, pattern, and/or practice, Plaintiffs regularly worked

more than 40 hours in a workweek but were not compensated for all overtime hours worked.
       20.     Plaintiffs are over eighteen years of age and were residents of the State of Colorado

at all relevant times described herein.

       21.     Plaintiffs’ written consent to join this action is attached as Exhibit A.

       22.     The putative Collective members are people who are or who have been employed

by Defendant as Adjusters in Colorado within the three years preceding the filing of this

Complaint.

       23.     The putative Class members are all people who are or who have been employed by

Defendant as Adjusters in the State of Colorado within the three years preceding the filing of this
Complaint.


                                                 -4-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 5 of 30




       24.     Defendant GEICO is a Maryland corporation. On information and belief,

Defendant is a wholly owned subsidiary of Berkshire Hathaway, Inc., and its headquarters are

located at 5260 Western Avenue, Chevy Chase, Maryland, 20815. Defendant does business

throughout the United States, including in Colorado.

       25.     In addition to Plaintiffs, Defendant has employed numerous other employees, who

like Plaintiffs, are non-exempt workers engaged in interstate commerce. Further, Defendant is

engaged in interstate commerce because it conducts business with customers across state lines.

       26.     At all relevant times, Defendant has been an employer within the meaning of the

FLSA under 29 U.S.C. § 203(d).

       27.     At all material times, Defendant has been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       28.     Plaintiffs and Collective members were and are employees of Defendant within the

meaning of 29 U.S.C. § 203(e).

       29.     At all relevant times, Defendant has done business under the laws of Colorado, has

places of business in the State of Colorado, including in this judicial district, and has employed

Putative Class Members in this judicial district. Defendant is an “employer” as that term is used in

the Colorado Wage Claim Act and Colorado Overtime and Minimum Pay Standards Orders.

                     SUBJECT MATTER JURISDICTION AND VENUE
       30.     The FLSA authorizes private rights of action to recover damages for violation of

the FLSA’s wage and hour provisions. 29 U.S.C. § 216(b). This Court has original federal question

jurisdiction under 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the Colorado

law claims under 28 U.S.C. § 1367(a) because they are so related to this action that they form part

of the same case or controversy.

       31.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). At all material

times Defendant has been actively conducting business in this State and within the geographic

area encompassing this judicial district. In addition, a substantial part of the events or omissions
giving rise to the claims occurred in this district and the Defendant is subject to personal


                                                 -5-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 6 of 30




jurisdiction in this district. At all times material hereto, Plaintiffs and putative Collective and

Class Members were/are employed by and performed or perform job duties for the Defendant

within this district and within the jurisdiction and venue of this Court.

                                               FACTS

       32.     Defendant is in the business of providing vehicle insurance, property insurance, and

business insurance. Defendant operates in all fifty states, including Colorado.

       33.     Plaintiffs and putative Collective and Class Members are current or former

Adjusters in Colorado. The duties of Adjusters, such as Plaintiffs, include but are not limited to

processing insurance claims, calling customers, inspecting vehicles for collision and

comprehensive damages, maintaining and managing accurate funds for the issuance of claim

payments, submitting reports online in real time, and driving to customer homes or working in

auto body shops to access vehicle damage.

       34.     As Adjusters, Plaintiffs and putative Collective and Class Members are expected to

meet GEICO’s required quota of processing or working on at least ten claims or inspections per

day and as many as thirty customer calls per day. Plaintiffs are informed, believe, and thereon

allege that the policies and practices of Defendant have at all relevant times been similar for

Plaintiffs and the putative Collective and Class Members, regardless of location in Colorado.

       35.     While working for Defendant, Plaintiffs and putative Collective and Class
Members are scheduled to work approximately seven and a half hours per day, five days a week,

for a total of approximately 37.5 hours per week. Plaintiffs and putative Collective and Class

Members work these scheduled hours. However, Plaintiffs and putative Collective and Class

Members are regularly required by GEICO management to work additional hours beyond this

scheduled time while off-the-clock and without receiving compensation. Plaintiffs and putative

Collective and Class Members typically work eight and a half to ten hours per day to fulfill the

required workload and do not receive pay for all time worked in violation of the FLSA. For

numerous workweeks during their employment by GEICO, Plaintiffs and putative Collective and
Class Members worked off-the-clock and without compensation during overtime hours.


                                                  -6-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 7 of 30




       36.     GEICO disincentivizes Plaintiffs and putative Collective and Class Members from

reporting this off-the-clock or unrecorded time because reporting such time would negatively

impact Plaintiffs and putative Collective and Class Members’ productivity metrics and

evaluations. If an employee does not meet the required quota of claims, inspections and/or

customer calls, the consequence is being written up or placed on probation or reduced performance

metric scores causing negative ramifications for pay increases and promotion opportunities.

       37.     In some instances, Plaintiffs and putative Collective and Class Members begin the

workday one hour prior to the start of their scheduled shifts to perform work activities which

include, among other tasks, handling claims and calling customers and repair shops. This time

worked is unpaid. Moreover, under Defendant’s company-wide practice, Defendant requires

Plaintiffs and putative Collective and Class Members to log into Defendant’s online system to

submit claims and other documentation in real time. Therefore, Defendant knows or should know

that work is being performed on its online system without compensation.

       38.     Plaintiffs and putative Collective and Class Members continue working after their

shift ends to complete tasks including, but not limited to, submitting paperwork and claims, and

following up on customer calls. These tasks are completed while being logged into Defendant’s

online system and are tracked in real time. Plaintiffs and putative Collective and Class Members

are not compensated for this time that Defendant requires, suffers, and/or permits them to work.
       39.     Defendant also requires Plaintiffs and putative Collective and Class Members to

work off-the-clock to attend meetings, outside of their scheduled shifts and without pay.

       40.     Plaintiffs and putative Collective and Class Members use their personal vehicles to

travel to semi-annual conference meetings. Travel time as well as the time spent at the conference

meetings is also unpaid.

       41.     In addition to claims and/or inspections quotas, Defendant utilizes a call rating

system to rate call volume and efficiency in answering customer calls. As a result, Plaintiffs and

putative Collective and Class Members take customer calls before, during, and after scheduled




                                               -7-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 8 of 30




shifts and must bring their cell phones to their unpaid meal breaks as a means of keeping the call

answer rate high.

       42.     All of this time that Defendant requires Plaintiffs and putative Collective and Class

Members to work without compensation deprives them of substantial amounts of pay to which

they are entitled under federal and Colorado law, including overtime premium pay for hours

worked in excess of 40 per workweek.

       43.     Moreover, Defendant routinely denies timely and compliant off-duty meal rest

periods for two primary reasons: (1) Defendant does not authorize, permit, and/or make available

timely meal and rest breaks for Plaintiffs and putative Collective and Class Members; and (2)

Defendant knows or has reason to know that Plaintiffs and putative Collective and Class Members

are too busy with work during the day to have time to take bona fide meal and rest breaks.

       44.     For example, Plaintiffs and putative Collective and Class Members are allocated a

30 to 45-minute meal break to be taken at no specific time during a shift. But, due to Defendant’s

required workload and quotas, Plaintiffs and putative Collective and Class Members are often

unable to take such breaks at all. Even when they do receive some form of meal break, Plaintiffs

and putative Collective and Class Members are often interrupted to perform work or answer

customer calls, even though they are off-the-clock in Defendant’s timekeeping records. As a result,

Plaintiffs and putative Collective and Class Members regularly work through unpaid time that is
allocated for a meal break. Defendant knows or should know about such uncompensated work

performed during unpaid meal breaks.

       45.     In addition, on information and belief, Defendant and its managers routinely

manipulate the timecards of these employees to make it appear that they took a timely and

compliant meal break in order to avoid paying additional wages and penalties.

       46.     Furthermore, Plaintiffs and putative Collective and Class Members are routinely

denied off-duty rest periods for the same reasons. While Defendant denies compliant meal periods

to these workers on most workdays, it virtually never provides full, timely, uninterrupted rest




                                                -8-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 9 of 30




periods. Instead, Plaintiffs and putative Collective and Class Members work additional time that

is uncompensated.

       47.     When Plaintiffs and putative Collective and Class Members experience interrupted

meal and rest breaks, or do not receive these breaks at all, Defendant fails to pay them the required

wages for the time worked that is otherwise required to be off-duty.

       48.     Defendant maintains time records for its Adjusters throughout the United States,

including in Colorado. However, those time records fail to accurately reflect all of Plaintiffs and

putative Collective and Class Members’ hours worked, based upon Defendant’s policies and

procedures described herein for requiring Plaintiffs and putative Collective and Class Members to

work off the clock, during meal and rest breaks, and without compensation.

       49.     As a result, Defendant does not provide Plaintiffs and putative Class Members with

accurate wage statements as required by Colorado law. These workers receive wage statements

that do not reflect all hours worked, pay for missed and “on duty” meal and rest breaks, and

applicable overtime premiums.

       50.     In addition, Defendant does not provide Plaintiffs and putative Class Members with

full payment of all wages owed at the end of employment. These workers are owed wages and

premium pay for all time worked, overtime, and missed meal and rest breaks when their

employment ends. These amounts remain unpaid after voluntary and involuntary termination. As
a consequence, Defendant is subject to waiting time penalties under Colorado law.

       51.     Plaintiffs are informed, believe, and thereon allege that Defendant’s unlawful

conduct has been widespread, repeated, and consistent as to the putative Collective and Class

Members and throughout Defendant’s operations in Colorado. Defendant’s unlawful conduct and

pay practices stem from a corporate policy to limit labor expenses.

       52.     Upon information and belief, Defendant has not inquired into whether it paid

Plaintiffs and putative Collective and Class Members for all time worked.

       53.     Defendant’s conduct was knowing, willful, carried out in bad faith, and caused
significant damages to Plaintiffs and putative Collective and Class Members in an amount to be


                                                 -9-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 10 of 30




determined at trial. Defendant did not take requisite steps to ensure that Plaintiffs and putative

Collective and Class Members were paid for all time worked. Upon information and belief,

Defendant did not conduct any study or audit of its compensation practices to ensure that Plaintiffs

and putative Collective and Class Members did not perform work without compensation.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

        54.    Plaintiffs bring this case as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) individually and on behalf of a proposed collection of similarly situated employees

defined as:
       All current and former non-exempt classified employees of Defendant working as Auto
       Claim and/or Damage Adjusters (including comparable roles with different titles)
       throughout Colorado during the time period from three years prior to the filing of the
       complaint until resolution of this action. (referred to herein as the “putative Collective
       Members” or “members of the Collective”).
        55.    Plaintiffs, individually and on behalf of other similarly situated persons defined

above, seek relief on a collective basis challenging Defendant’s policies and practices of failing to

accurately record all hours worked and failing to properly pay for all hours worked, including

overtime compensation and required minimum wages. The number and identity of other similarly

situated persons yet to opt-in and consent to be party-Plaintiffs may be determined from

Defendant’s records, and potential opt-ins may be easily and quickly notified of the pendency of

this action.
        56.    Plaintiffs’ claims for violations of the FLSA may be brought and maintained as an

“opt-in” collective action pursuant to § 216(b) of the FLSA because Plaintiffs’ FLSA claims are

similar to the claims of the members of the Collective.

        57.    Plaintiffs and putative Collective members are similarly situated, as they have

substantially similar job duties and requirements and are subject to a common policy, practice, or

plan that requires them to perform work “off-the-clock,” including during meal breaks, without

compensation in violation of the FLSA.

        58.    The specific job titles or precise job responsibilities of each putative Collective
member does not prevent collective treatment.


                                                -10-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 11 of 30




       59.    Putative Collective members, regardless of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty during a workweek for “off-

the-clock” work, including work performed during interrupted, on-duty, or missed meal breaks.

       60.    Although Defendant permitted and/or required putative Collective members to

work in excess of forty hours per workweek, Defendant has denied them full compensation for

such hours worked.

       61.    All of the work that Plaintiffs and putative Collective Members performed was

assigned by Defendant and/or Defendant has been aware of all of the work that Plaintiffs and

putative Collective Members performed.

       62.    Putative Collective members are not exempt from receiving overtime compensation

under the FLSA.

       63.    Defendant’s failure to pay overtime compensation as required by the FLSA resulted

from generally applicable policies and practices and did not depend on the personal circumstances

of putative Collective members.

       64.    The hours that Defendant requires Plaintiffs and putative Collective Members to

work without compensation deprives them of substantial amounts of pay to which they are entitled

under the FLSA.

       65.    Defendant was aware, or should have been aware, that federal wage and hour laws
required it to pay Plaintiffs and putative Collective Members for all hours worked, including

overtime compensation for hours worked in excess of 40 per week.

       66.    Although the exact amount of damages may vary among putative Collective

members, the damages for Collective members can be easily calculated, summed, and allocated

based on a simple formula.

       67.    Defendant’s failure to pay Plaintiffs and putative Collective Members for all hours

worked, including overtime wages, was willful.        Defendant’s unlawful conduct has been

widespread, repeated, and consistent.




                                              -11-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 12 of 30




       68.     Plaintiffs and Collective members’ claims arise from a common nucleus of

operative facts; namely, the continued and willful failure of Defendant to comply with its

obligation to legally compensate its employees. Liability is based on a systematic course of

wrongful conduct by Defendant that caused harm to all putative Collective members. Defendant

had a plan, policy or practice of not paying Plaintiffs and putative Collective members for work

performed “off-the-clock” and during interrupted, on-duty, or missed meal breaks that are unpaid.

                         RULE 23 CLASS ACTION ALLEGATIONS

       69.     Plaintiffs bring causes of action as a class action on behalf of themselves and all

others similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). The putative

Class that Plaintiffs seek to represent is defined as follows:

       All current and former non-exempt classified employees of Defendant working as Auto
       Claim and/or Damage Adjusters (including comparable roles with different titles)
       throughout Colorado during the time period from three years prior to the filing of the
       complaint until resolution of this action. (referred to herein as the “putative Class
       Members” or “members of the Class”).
       70.     This action has been brought and may properly be maintained as a class action

because there is a well-defined community of interest in the litigation and the proposed class is

easily ascertainable.

       71.     Numerosity: Defendant has employed potentially hundreds of non-exempt, hourly

Adjusters during the applicable statutory period. The number of putative Class Members are

therefore far too numerous to be individually joined in this lawsuit, making joinder impracticable.
As such, a class action is a reasonable and practical means of resolving these claims. To require

individual actions would prejudice putative Class Members and Defendant. The identities of the

putative Class Members will be determined from Defendant’s records, as will the compensation

paid to each of them.

       72.     Commonality: There are questions of law and fact common to Plaintiffs and

putative Class Members that predominate over any questions affecting only individual members
of the putative Class. These common questions of law and fact include, but are not limited to:



                                                 -12-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 13 of 30




                  i. Whether Defendant failed to pay Plaintiffs and putative Class Members

                     for all hours worked;

                 ii. Whether Defendant failed to pay Plaintiffs and putative Class Members

                     at an overtime rate for all hours worked in excess of forty in a

                     workweek;

                 iii. Whether Defendant failed to authorize and permit Plaintiffs and putative

                     Class Members to take a bona fide and uninterrupted meal break to

                     which they were entitled under Colorado law;

                 iv. Whether Defendant failed to authorize and permit Plaintiffs and putative

                     Class Members to take bona fide and uninterrupted rest breaks to which

                     they were entitled under Colorado law;

                  v. Whether Defendant failed to compensate Plaintiffs and putative Class

                     Members for work performed off-the-clock at a rate of one and one-half

                     times their regular rate of pay for hours worked in excess of forty in a

                     workweek in violation of Colorado law;

                 vi. Whether Defendant failed to keep accurate records of employees’ hours

                     of work and wages;

                vii. Whether Defendant’s policy and practice of failing to provide duty free
                     meal periods violated Colorado law;

                viii. Whether Defendant’s policy and practice of failing to pay Plaintiffs and

                     putative Class Members all wages due upon the end of their employment

                     violated Colorado law;

                 ix. Whether Plaintiffs and putative Class Members are entitled to civil and

                     statutory penalties;

                  x. The proper formula for calculating restitution, damages and penalties

                     owed to Plaintiffs and putative Class Members as alleged herein; and




                                            -13-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 14 of 30




                      xi. Whether Defendant’s actions were “willful” as that term is understood

                           in Colorado wage and hour law.

       73.     Typicality: Plaintiffs’ claims are typical of the claims of the putative Class.

Defendant’s common course of conduct in violation of law as alleged herein caused Plaintiffs and

putative Class Members to sustain the same or similar injuries and damages. Plaintiffs’ claims are

thereby representative of and co-extensive with the claims of the Class.

       74.     Adequacy of Representation: Plaintiffs do not have any conflicts of interest with

other Class Members and will prosecute the case vigorously on behalf of the Class. Counsel

representing Plaintiffs are competent and experienced in litigating complex cases and large class

actions, including wage and hour cases. Plaintiffs will fairly and adequately represent and protect

the interests of the Class Members.

       75.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Class

Members is not practicable, and questions of law and fact common to the Class predominate over

any questions affecting only individual members of the Class. Each proposed Class Member has

been damaged and is entitled to recovery by reason of Defendant’s illegal policies and/or practices.

Class action treatment will allow those similarly situated persons to litigate their claims in the

manner that is most efficient and economical for the parties and the judicial system.
       76.     In the alternative, the Class may be certified because the prosecution of separate

actions by the individual Class Members would create a risk of inconsistent or varying adjudication

with respect to individual Class Members which would establish incompatible standards of

conduct for Defendant.

       77.     If each individual Class Member were required to file an individual lawsuit,

Defendant would necessarily gain an unconscionable advantage because Defendant would be able

to exploit and overwhelm the limited resources of each Class Member with Defendant’s vastly

superior financial legal resources.




                                               -14-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 15 of 30




       78.       Requiring each individual Class Member to pursue an individual remedy would

also discourage the assertion of lawful claims by the Class Members who would be disinclined to

pursue these claims against Defendant because of an appreciable and justifiable fear of retaliation

and permanent damage to their lives, careers, and well-being.

                                 FIRST CAUSE OF ACTION
                   Violations of Fair Labor Standards Act (29 U.S.C. § 207)
                                Failure to Pay Overtime Wages
              (Brought on behalf of Plaintiffs and the putative Collective Members)
       79.       Plaintiffs reallege and incorporates by reference all allegations in all preceding

paragraphs.

       80.       Plaintiffs have consented in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b).

       81.       Plaintiffs and putative Collective Members, as Defendant’s employees, are

similarly situated individuals within the meaning of the FLSA, 29 U.S.C. § 216(b).

       82.       At all relevant times, Plaintiffs and other similarly situated current and former

employees were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

       83.       Defendant is an employer engaged in commerce and/or the production of goods for

commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).
       84.       The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.

       85.       The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of forty hours per week.

       86.       Throughout the relevant time period, Defendant expected and required Plaintiffs

and putative Collective Members to be available to work and/or to be on duty during their meal

breaks, and thus the meal breaks were fully compensable time.




                                                -15-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 16 of 30




          87.   Plaintiffs also routinely performed work-related tasks before and after scheduled

shifts. Upon information and belief, Defendant treated putative Collective Members similarly with

respect to “off-the-clock” work.

          88.   Accordingly, consistent with the policies and procedures set up by Defendant,

Plaintiffs and putative Collective members performed work for which they were not compensated.

Defendant’s policies and practices favored Defendant at the expense of Plaintiffs and putative

Collective members.

          89.   Defendant violated and continues to violate the FLSA by failing to pay Plaintiffs

and putative Collective Members for “off-the-clock” work under 29 U.S.C. § 207. Because of

these violations, Plaintiffs and putative Collective Members suffered wage losses during weeks

where the total time worked exceeded forty hours.

          90.   Plaintiffs and putative Collective Members have been harmed as a direct and

proximate result of Defendant’s unlawful conduct because they have been deprived of wages owed

for work they performed and from which Defendant derived a direct and substantial benefit.

          91.   Defendant’s failure to pay overtime to Plaintiffs and putative Collective Members,

in violation of the FLSA, was willful and not based on a good faith belief that its conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a). Accordingly, a three-year limitations period should
apply to Plaintiffs and putative Collective Members’ claims.

          92.   Because of Defendant’s willful violation, Plaintiffs and putative Collective

Members are also due an additional equal amount as liquidated damages pursuant to 29 U.S.C. §

216(b).

          93.   Plaintiffs and putative Collective Members are further entitled to reasonable

attorneys’ fees and costs of the action in addition to any judgment awarded.

          94.   Wherefore, Plaintiffs and putative Collective Members request relief as hereinafter

provided.
                                SECOND CAUSE OF ACTION


                                               -16-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 17 of 30




                  Violations of Colorado Wage Claim Act, § 8-4-101, et seq
                               Failure to Pay Overtime Wages
              (Brought on behalf of Plaintiffs and the putative Class Members)
       95.     Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       96.     At all relevant times, Defendant has been, and continues to be, an “employer”

within the meaning of the Colorado Wage Claim Act (“CWCA”). At all relevant times, Defendant

has employed and continues to employ “employees,” including and putative Class Members,

within the meaning of the CWCA.

       97.     Pursuant to Colorado Overtime and Minimum Pay Standards Order (COMPS

Order) No. 37 § 4.1.1, Defendant is required to pay Plaintiffs and putative Class Members one and
one-half times their regular rate of pay for all hours worked in excess of forty in a given workweek,

but Defendant willfully failed to do so.

       98.     As described above, Defendant enacted policies and practices that deprived

Plaintiffs and putative Class Members compensation for all hours worked in excess of forty in a

workweek.

       99.     As a result of the foregoing conduct, as alleged, Defendant has failed to pay

overtime wages due under the CWCA, see COLO. REV. STAT. § 8-4-101 et seq., as implemented

by the COMPS Order, thereby violating, and continuing to violate, the CWCA. These violations

were committed knowingly, willfully and with reckless disregard of applicable law.

       100.    Plaintiffs and putative Class Members further seek declaratory relief stating
Defendant has violated and is in violation of COMPS Order No. 35 § 4.1.1 for failing to

compensate Plaintiffs and putative Class Members for overtime work performed for the benefit of

Defendant.

       101.    As a result, Plaintiffs have been damaged in an amount to be determined at trial.

Plaintiffs, on behalf of herself and the putative Class Members, hereby demand payment as

contemplated by the CWCA and COMPS Order in an amount sufficient to reimburse Plaintiffs

and putative Class Members for all unpaid overtime wages




                                                -17-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 18 of 30




       102.    Wherefore, Plaintiffs and putative Class Members request relief as hereinafter

provided.
                                THIRD CAUSE OF ACTION
                  Violations of Colorado Wage Claim Act, § 8-4-101, et seq
                        Failure to Pay Wages for All Hours Worked
              (Brought on behalf of Plaintiffs and the putative Class Members)
       103.    Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       104.    Under COMPS Order No. 37 § 3, employers must pay employees all wages,

including minimum wages for all time worked, to which they are entitled under the Colorado

Constitution. If the employer fails to do so, COMPS Order No. 37 § 8.1(A) entitles employees to
recover in a civil action the unpaid balance of the full amount of such unpaid wages, together with

reasonable attorney fees and court costs.

       105.    As described above, Defendant has enacted a policy and practice that forces

Plaintiffs and putative Class Members to work “off the clock” to meet Defendant’s quotas.

       106.    Moreover, Defendant implemented a policy and practice whereby Plaintiffs and

putative Class Members’ allocated meal periods are skipped, subject to interruption, are “on-duty,”

or otherwise not continuous, and thus that is time worked. Plaintiffs and putative Class Members

should be reimbursed for back wages for any unpaid time allocated for such meal periods during

a work day.

       107.    Such policies and practices deprive Plaintiffs and putative Class members

compensation for all hours worked, including work performed during meal and rest breaks, and

work duties performed before and after a scheduled shift. As a result, Defendant failed to pay

Plaintiffs and putative Class members all regular, non-overtime wages due for uncompensated

hours that did not exceed forty in a workweek.

       108.    Wherefore, Plaintiffs and putative Class Members request relief as hereinafter

provided.
                               FOURTH CAUSE OF ACTION
                          Violations of Colorado Rev. Stat. § 8-4-109
               Failure to Pay All Wages Due Upon Separation of Employment
              (Brought on behalf of Plaintiffs and the putative Class Members)


                                                 -18-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 19 of 30




       109.    Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       110.    The CWCA, pursuant to Colorado Revised Statute § 8-4-109, requires that, “[w]hen

an interruption in the employer-employee relationship occurs, the wages or compensation for labor

or services earned, vested, determinable, and unpaid at the time of such discharge is due and

payable immediately.” See COLO. REV. STAT. § 8-4-109(1)(a).

       111.    Colorado Revised Statute § 8-4-109 also states that, “if an employee’s earned,

vested, and determinable wages or compensation is not paid within fourteen days after the written

demand is sent in the manner set forth in paragraph (d) of this subsection (3), the employer shall

be liable to the employee for the wages or compensation, and a penalty of the sum of the following

amounts of wages or compensation due or, if greater, the employee’s average daily earnings for

each day, not to exceed ten days, until such a payment or other settlement satisfactory to the

employee is made: (I) One hundred twenty-five percent of that amount of such wages of

compensation up to and including seven thousand five hundred dollars; and (II) Fifty percent of

that amount of such wages or compensation that exceed seven thousand five hundred dollars.” Id.

§ 8-4-109(3)(b). “If the employee can show that the employer’s failure to pay is willful, the penalty

required under paragraph (b) of this subsection (3) shall be increased by fifty percent.” Id. § 8-4-

109(3)(c).

       112.    Pursuant to Colorado Revised Statute § 8-4-122, all actions brought pursuant to the
CWCA shall be commenced within two years, except that all actions for willful violations may be

commenced within three years of when such violations accrue. See also, COMPS Order No. 37 §

8.2.

       113.    As described above, Defendant enacted policies and practices that deprived

Plaintiffs and putative Class members compensation for all hours worked. As a result, Defendant

failed to pay Plaintiffs and putative Class Members all wages due and owing after separation from

employment in violation of Colorado Revised Statute § 8-4-109.

       114.    In failing to pay all wages due upon separation from employment, Defendant acted
as a free agent, determined its own actions, was not responsible to, nor coerced by any other person,


                                                -19-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 20 of 30




entity or authority. Defendant knew that it possessed information regarding hours worked and the

amount of wages due to Plaintiffs and putative Class members at the date of separation. Defendant

was capable of timely paying all wages earned and due.

         115.    Defendant’s failure to make payment of Plaintiffs and putative Class Members’

final wages when due was willful and continuous.

         116.    Plaintiffs and putative Class Members seek statutory wages and penalties pursuant

to Colorado Revised Statute § 8-4-109; plus costs, disbursements and attorney fees.

         117.    Wherefore, Plaintiffs and putative Class Members request relief as hereinafter

provided.
                                  FIFTH CAUSE OF ACTION
                    Violations of COMPS Order No. 37 § 5.1; 7 CCR 1103-1
                                     Meal Period Violations
                (Brought on behalf of Plaintiffs and the putative Class Members)
         118.    Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

         119.    COMPS Order No. 37 § 2.1 (see 7 CCR 1103-1) provides that the COMPS Order

regulates wages, hours, working conditions, and procedures for all employers and employees for

work performed within Colorado.1

         120.    Pursuant to COMPS Order No. 37 § 5.1, employees who have worked at least five

hours are entitled to a meal period of at least 30 continuous minutes during which the employee

“must be completely relieved all duties and permitted to pursue personal activities.” Moreover,

when uninterrupted meal periods are impractical, employees are permitted “on-duty” meals while

performing their duties. Employees shall be fully compensated for “on-duty” meal periods without

any loss of time or compensation. See also 7 CCR 1103-1 § 5.1.

         121.    Defendant implemented a policy and practice that failed to make bona fide meal

periods available as required by law. Even if Plaintiffs and putative Class Members were able to

take a meal period, they were still “on-duty” or subject to interruption, and often were interrupted

during such meal periods.

1
    The exceptions and exemptions contained within § 2 do not reasonably apply here.


                                                 -20-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 21 of 30




       122.    Because Plaintiffs and putative Class Members’ meal periods were skipped, subject

to interruption, were “on-duty,” or otherwise not continuous, Defendant’s policy and practice of

failing to make bona fide meal periods available is in violation of COMPS Order No. 37 § 5.1 (see

7 CCR 1103-1), and Plaintiffs and putative Class Members should be reimbursed for back wages

for any unpaid time allocated for such meal periods during a work day.

       123.    Plaintiffs and putative Class Members are also entitled to injunctive relief for

Defendant’s failure to provide bona fide meal periods and declaratory relief that Defendant’s past

and ongoing policies and practices violate Colorado meal period requirements.

       124.    Wherefore, Plaintiffs and putative Class Members request relief as hereinafter

provided.
                                SIXTH CAUSE OF ACTION
                  Violations of COMPS Order No. 37 § 5.2; 7 CCR 1103-1
                                   Rest Period Violations
              (Brought on behalf of Plaintiffs and the putative Class Members)
       125.    Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       126.    Pursuant to COMPS Order No. 37 § 5.2, every employer is required to provide each

employee, for each segment of four hours of work, a compensated rest period of not less than ten

continuous minutes during which the employee is relieved of all duties, without deduction from

the employee’s pay. See also 7 CCR 1103-1 § 5.2.
       127.    Plaintiffs and putative Class Members generally worked shifts lasting at least 8

hours. Accordingly, Plaintiffs and putative Class Members were entitled to two separate rest

periods lasting 10 minutes each during which Plaintiffs and putative Class Members should have

been compensated and relieved of all duties. Id. As discussed above, Plaintiffs and putative Class

Members were and are subject to interruption and consistently denied requisite rest periods.

       128.    Plaintiffs and putative Class Members are entitled to compensation for all missed

rest periods in violation of the rest break requirements provided by Colorado law. See

Sanchez v. Front Range Transportation, No. 17-cv-00579-RBJ, 2017 WL 4099896, at *4 (D. Colo.
Sept. 15, 2017) (“[B]ecause she was (allegedly) denied reasonable rest periods [under Colorado



                                               -21-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 22 of 30




law], for which she would have been paid, she effectively provided the equivalent number of

minutes of work to [defendant] without additional compensation.”); Lozoya v. AllPhase Landscape

Construction, Inc., No. 12-cv-1048-JLK, 2015 WL 1757080, at *2 (D. Colo. Apr. 15, 2015).

       129.    Plaintiffs and putative Class Members are also entitled to injunctive relief for

Defendant’s failure to provide bona fide rest periods and declaratory relief that Defendant’s past

and ongoing policies and practices violate Colorado rest period requirements.

       130.    Wherefore Plaintiffs and putative Class Members request relief as hereinafter

provided.

                                       RELIEF SOUGHT

       131.    Plaintiffs and putative Collective and Class Members are entitled to recover their

unpaid overtime wage compensation.

       132.    Plaintiffs and putative Collective Members are also entitled to an amount equal to

all of their unpaid wages due under the FLSA as liquidated damages. 29 U.S.C. § 216(b).

       133.    Plaintiffs and putative Collective Members are entitled to recover attorneys’ fees

and costs as required by the FLSA. 29 U.S.C. § 216(b).

       134.    Plaintiffs and putative Collective Members are entitled to declaratory relief stating

Defendant’s policies and practices as described herein are unlawful and in violation of the FLSA.

       135.    Plaintiffs and putative Class Members are entitled to recover back wages for
overtime pay at one-and-one-half times their regular rates of pay for missed or “on duty” meal

periods or unpaid and off-the-clock work for each day worked during a workweek in which they

worked more than 40 hours in a workweek.

       136.    Plaintiffs and putative Class Members are entitled to recover back wages for missed

or “on duty” meal periods deducted or unpaid and any off-the-clock work at their regular hourly

rate of pay for each day worked during a workweek in which they worked fewer than 40 hours in

a workweek.




                                               -22-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 23 of 30




       137.    Plaintiffs and putative Class Members are entitled to recover back wages for rest

break violations for 20 minutes at their regular hourly rate of pay for each day worked during a

workweek in which they worked fewer than 40 hours in a workweek.

       138.    Plaintiffs and putative Class Members are entitled to statutory penalty wages for

Defendant’s violations of Colorado Revised Statute § 8-4-109 (payment of wages upon

termination of employment).

       139.    Plaintiffs and putative Class Members are entitled to recover costs and a reasonable

sum for attorney fees, pursuant to Colorado Revised Statute § 8-4-110.

       140.    Plaintiffs and putative Class Member are entitled to injunctive relief for

Defendant’s failure to provide bona fide meal and rest periods.

       141.    Plaintiffs and putative Class Members are entitled to declaratory relief stating

Defendant’s actions as described herein were and are unlawful.

                                            PRAYER

       142.    For these reasons, Plaintiffs, Class, and Collective Members respectfully request

that judgment be entered in their favor awarding the following relief:

                       i. That, at the earliest possible time, Plaintiffs be allowed to give notice of

                          this collective action, or that the Court issue such notice, to all putative

                          Collective Members. Such notice should inform them that this civil
                          action has been filed, of the nature of the action, and of their right to join

                          this lawsuit, among other things;

                      ii. An order preventing Defendant from retaliating in any way against

                          Plaintiffs and any Collective or Class Member who joins or elects not

                          to opt-out of the present suit based on their pursuit of these claims

                          alleged herein;

                      iii. An order finding that Defendant violated the FLSA;

                      iv. An order finding that Defendant violated the FLSA willfully;
                      v. All unpaid wages due under the FLSA;


                                                -23-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 24 of 30




                       vi. An equal amount as liquidated damages as allowed under the FLSA;

                       vii. Reasonable attorneys’ fees, costs, and expenses of this action as

                            provided by the FLSA;

                   viii. An order certifying this case as a Class Action under Rule 23 of the

                            Federal Rules of Civil Procedure;

                       ix. An order finding that Defendant violated Colorado law;

                        x. All unpaid regular wages due under Colorado law to the extent same

                            does not duplicate regular wages due under the FLSA;

                       xi. All unpaid overtime wages due under Colorado law to the extent same

                            does not duplicate overtime wages due under the FLSA;

                       xii. All statutory penalty wages due under Colorado law;

                   xiii. All attorneys’ fees, costs and disbursements as provided by Colorado

                            law to the extent same does not duplicate fees due under the FLSA;

                   xiv. For an order awarding Plaintiffs, Class, and Collective Members pre-

                            and post-judgment interest at the highest rates allowed by law;

                       xv. All injunctive and declaratory relief requested; and

                   xvi. Such other and further relief to which Plaintiffs, Class, and Collective

                            Members may be entitled at law or in equity.



Dated: July 21, 2021                              Respectfully submitted,



                                                  /s/
                                                  Gregg I. Shavitz
                                                  Tamra Givens
                                                  SHAVITZ LAW GROUP, P.A.
                                                  951 Yamato Road, Suite 285
                                                  Boca Raton, Florida 33431
                                                  Telephone: (561) 447-8888
                                                  Facsimile: (561) 447-8831



                                                -24-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 25 of 30




                                      gshavitz@shavitzlaw.com
                                      tgivens@shavitzlaw.com

                                      Michael J. Palitz
                                      SHAVITZ LAW GROUP, P.A.
                                      830 3rd Avenue, 5th Floor
                                      New York, New York 10022
                                      Telephone: (800) 616-4000
                                      Facsimile: (561) 447-8831
                                      mpalitz@shavitzlaw.com

                                      Carolyn H. Cottrell
                                      ccottrell@schneiderwallace.com
                                      California Bar No. 166977
                                      David C. Leimbach
                                      dleimbach@schneiderwallace.com
                                      California Bar No. 265409
                                      Brett D. Watson
                                      California Bar No. 327669
                                      2000 Powell Street, Suite 1400
                                      Emeryville, California 94608
                                      Tel: (415) 421-7100
                                      Fax: (415) 421-7105

                                      Paige T. Bennett (SBN 288009)
                                      DANIELS & TREDENNICK PLLC
                                      6363 Woodway Drive, Suite 700
                                      Houston, Texas 77057
                                      Telephone: (713) 917-0024
                                      Facsimile: (713) 917-0026
                                      paige.bennett@dtlawyers.com

                                      Attorneys for Plaintiffs, Class, and Collective
                                      Members




                                    -25-
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 26 of 30




                      Exhibit A
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 27 of 30




                                  &216(1772-2,1)250

               ,FRQVHQWWREHDSDUW\SODLQWLIILQDODZVXLWDJDLQVW'HIHQGDQW V *HLFRDQGRU
UHODWHGHQWLWLHVDQGLQGLYLGXDOVLQRUGHUWRVHHNUHGUHVVIRUYLRODWLRQVRIWKH)DLU/DERU6WDQGDUGV
$FWSXUVXDQWWR86& E 

              ,KHUHE\GHVLJQDWHWKH6KDYLW]/DZ*URXS3$WRUHSUHVHQWPHLQEULQJLQJVXFK
FODLPDQGWRPDNHGHFLVLRQVRQP\EHKDOIFRQFHUQLQJWKHOLWLJDWLRQDQGVHWWOHPHQW,DJUHHWREH
ERXQGE\DQ\DGMXGLFDWLRQRIWKLVDFWLRQE\WKH&RXUWZKHWKHULWLVIDYRUDEOHRUXQIDYRUDEOH

             ,DOVRFRQVHQWWRMRLQDQ\RWKHUUHODWHGDFWLRQDJDLQVW'HIHQGDQW V RURWKHU
SRWHQWLDOO\UHVSRQVLEOHSDUWLHVWRDVVHUWP\FODLPDQGIRUWKLV&RQVHQW)RUPWREHILOHGLQDQ\
VXFKDFWLRQ
       

                                        
6LJQDWXUH
6L   W                                           

 Christopher M. Szafran


3ULQW1DPH
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 28 of 30




                                  &216(1772-2,1)250

               ,FRQVHQWWREHDSDUW\SODLQWLIILQDODZVXLWDJDLQVW'HIHQGDQW V *HLFRDQGRU
UHODWHGHQWLWLHVDQGLQGLYLGXDOVLQRUGHUWRVHHNUHGUHVVIRUYLRODWLRQVRIWKH)DLU/DERU6WDQGDUGV
$FWSXUVXDQWWR86& E 

              ,KHUHE\GHVLJQDWHWKH6KDYLW]/DZ*URXS3$WRUHSUHVHQWPHLQEULQJLQJVXFK
FODLPDQGWRPDNHGHFLVLRQVRQP\EHKDOIFRQFHUQLQJWKHOLWLJDWLRQDQGVHWWOHPHQW,DJUHHWREH
ERXQGE\DQ\DGMXGLFDWLRQRIWKLVDFWLRQE\WKH&RXUWZKHWKHULWLVIDYRUDEOHRUXQIDYRUDEOH

             ,DOVRFRQVHQWWRMRLQDQ\RWKHUUHODWHGDFWLRQDJDLQVW'HIHQGDQW V RURWKHU
SRWHQWLDOO\UHVSRQVLEOHSDUWLHVWRDVVHUWP\FODLPDQGIRUWKLV&RQVHQW)RUPWREHILOHGLQDQ\
VXFKDFWLRQ
       

                                        
6LJQDWXUH
6L   W                                           

 Joey Boyle
3ULQW1DPH
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 29 of 30




                                  CONSENT TO JOIN FORM

        1.       I consent to be a party plaintiff in a lawsuit against Defendant(s), Geico, and/or
related entities and individuals in order to seek redress for violations of the Fair Labor Standards
Act, pursuant to 29 U.S.C. § 216(b).

        2.     I hereby designate the Shavitz Law Group, P.A. to represent me in bringing such
claim, and to make decisions on my behalf concerning the litigation and settlement. I agree to be
bound by any adjudication of this action by the Court, whether it is favorable or unfavorable.

       3.       I also consent to join any other related action against Defendant(s) or other
potentially responsible parties to assert my claim and for this Consent Form to be filed in any
such action.



Signature

 Servando Villavicencio


Print Name
Case 1:21-cv-01975-STV Document 1 Filed 07/21/21 USDC Colorado Page 30 of 30




                                  CONSENT TO JOIN FORM

        1.       I consent to be a party plaintiff in a lawsuit against Defendant(s), Geico, and/or
related entities and individuals in order to seek redress for violations of the Fair Labor Standards
Act, pursuant to 29 U.S.C. § 216(b).

        2.     I hereby designate the Shavitz Law Group, P.A. to represent me in bringing such
claim, and to make decisions on my behalf concerning the litigation and settlement. I agree to be
bound by any adjudication of this action by the Court, whether it is favorable or unfavorable.

       3.       I also consent to join any other related action against Defendant(s) or other
potentially responsible parties to assert my claim and for this Consent Form to be filed in any
such action.



Signature

 Kashayla Unis

Print Name
